O PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                                FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                            for
                                                                                                 Feb 11, 2019
                                           Eastern District of Washington                            SEAN F. MCAVOY, CLERK




U.S.A. vs.                    Brown, Margarie L.                        Docket No.            2:17CR00128-RMP-8


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant,
Margarie L. Brown, who was placed under pretrial release supervision by the Honorable John T. Rodgers, U.S. Magistrate
Judge, sitting in the Court at Spokane, Washington, on August 2, 2017.

On March 21, 2018, Ms. Brown was placed under a sentencing diversion agreement by the Honorable Rosanna Malouf
Peterson, U.S. District Judge, sitting in the Court at Spokane, Washington.

On November 20, 2018, Ms. Brown appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge, sitting
in the Court at Spokane, Washington. The Court extended Ms. Brown’s pretrial diversion under the additional conditions:

Condition #1: Defendant shall not commit another federal, state or local crime.

Condition #20: Defendant shall undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment
provider, enter into and successfully complete an approved substance abuse treatment program, which could include inpatient
treatment and aftercare upon further order of the Court. Defendant shall contribute to the cost of treatment according to
Defendant’s ability to pay. Defendant shall allow full reciprocal disclosure between the supervising officer and treatment
provider.

Condition #21: Defendant shall not enter into or remain in any establishment where alcohol is the primary item of sale.
Defendant shall abstain from alcohol and shall submit to urinalysis and Breathalyzer testing as directed by the supervising
officer, up to six tests per month, in order to confirm continued abstinence from this substance.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Margarie L. Brown is alleged to have been cited on January 14, 2019, for the following traffic infractions in
Spokane Municipal Court case number 9Z0067880: speeding 10 miles per hour over the limit; fail to stop at intersection;
operating motor vehicle without insurance; and no driver's license on person.

On November 8, 2018, Ms. Brown reviewed and signed the sentencing diversion agreement extension with defense counsel.

On November 20, 2018, Ms. Brown appeared before the Court and her pretrial diversion agreement extension was accepted.

On January 9, 2019, the undersigned officer reviewed the sentencing diversion agreement extension with Ms. Brown. She
acknowledged an understanding of her conditions, which included condition number 1.

The following information has been gathered from Spokane Police Department (SPD) report number 1920008108:

On January 14, 2019, Ms. Brown was allegedly operated a vehicle traveling 36 miles per hour (MPH) in a 20 MPH zone.
A police officer observed a vehicle operated by Ms. Brown approach a stop sign, she slowed briefly, before failing to stop
completely and made a right turn.
PS-8
Re: Brown, Margarie L.
February 11, 2019
Page 2
Upon stopping Ms. Brown, she did not present a driver's license, proof of insurance, or vehicle registration to the officer.
Ms. Brown told the officer she had just purchased the car.

The Washington State Department of Licensing confirmed the vehicle license had expired on September 30, 2018, and Ms.
Brown's license was suspended. Subsequently, Ms. Brown was cited for speeding, failure to stop for a stop sign, no license
of person, no insurance, expired vehicle license, and third degree driving while license suspended.

Ms. Brown was formally cited in Spokane Municipal Court case number 9Z0067880 with speeding 10 MPH over the limit,
fail to stop at intersection, operating a motor vehicle without insurance, and no driver's license on person. On February 7,
2019, the Spokane Municipal Court imposed fines for each of these traffic infractions.

Violation #2: Margarie L. Brown is alleged to have been unsuccessfully discharged from intensive outpatient substance
abuse treatment on February 5, 2019.

On November 8, 2018, Ms. Brown reviewed and signed the sentencing diversion agreement extension with defense counsel.

On November 20, 2018, Ms. Brown appeared before the Court and her pretrial diversion agreement extension was accepted.

On January 9, 2019, the undersigned officer reviewed the sentencing diversion agreement extension with Ms. Brown. She
acknowledged an understanding of her conditions, which included condition number 20.

Ms. Brown entered into intensive outpatient substance abuse treatment at Pioneer Human Services (PHS) in December 2018.

On or about January 17, 2019, the undersigned officer met with Ms. Brown at her residence. During that meeting, Ms.
Brown acknowledged she was placed on a last chance contract at PHS due to absences.

On February 4, 2019, Ms. Brown's substance abuse counselor at PHS contacted the undersigned officer to advise she had
been suspended from treatment services due to her having multiple absences from treatment groups and continued failure
to submit to random drug testing. The counselor did not allow Ms. Brown to attend her substance abuse treatment group
on February 4, 2019. The counselor reportedly advised Ms. Brown she had to meet with a program manager on February
5, 2019, at 11 a.m., before she would be allowed back into her substance abuse treatment group. Ms. Brown failed to meet
with the program manager on February 5, 2019. Subsequently, Ms. Brown was terminated from treatment services at PHS
on February 5, 2019.

Violation #3: Margarie L. Brown is alleged to have failed to submit to urinalysis testing on five occasions.

On November 8, 2018, Ms. Brown reviewed and signed the sentencing diversion agreement extension with defense counsel.

On November 20, 2018, Ms. Brown appeared before the Court and her pretrial diversion agreement extension was accepted.

On January 9, 2019, the undersigned officer reviewed the sentencing diversion agreement extension with Ms. Brown. She
acknowledged an understanding of her conditions, which included condition number 21.

On April 17, 2018, the undersigned officer referred Ms. Brown to the phase urinalysis testing program, in which she was
instructed to call PHS on a daily basis to determine if she needed to submit to random drug testing.

On December 18, 2019, Ms. Brown failed to report for random urinalysis testing at PHS. However, she attended her
substance abuse treatment group at PHS on that date.

On January 7 and 18, 2019, as well as on February 1, 2019, Ms. Brown reported to PHS for random drug testing. However,
she "stalled" during the testing process and did not provide urine samples on those dates.
PS-8
Re: Brown, Margarie L.
February 11, 2019
Page 3
On January 9, 2019, Ms. Brown reported to the U.S. Probation Office and was instructed to submit to random drug testing
on that date. However, after multiple attempts, Ms. Brown "stalled" and failed to provide a urine sample on that date.

                           PRAYING THAT THE COURT WILL ORDER A WARRANT

                                                                       I declare under the penalty of perjury
                                                                       that the foregoing is true and correct.
                                                                       Executed on:       02/11/2019
                                                               by      s/Erik Carlson
                                                                       Erik Carlson
                                                                       U.S. Pretrial Services Officer

 THE COURT ORDERS

 [ ]    No Action
 [ X]   The Issuance of a Warrant
 [ ]    The Issuance of a Summons
 [ X]   The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
 [ ]    Defendant to appear before the Judge assigned to the case.
 [ X]   Defendant to appear before the Magistrate Judge.
 [ ]    Other
                                                                         Signature of Judicial Officer

                                                                                          2/11/2019
                                                                         Date
